FILED
                             NOT FOR PUBLICATION                            FEB 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SERGIO AUGUSTO JOLON                              No. 08-70499
FORONDA,
                                                  Agency No. A075-728-603
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Sergio Augusto Jolon Foronda, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the BIA’s denial of a motion to reopen and review de novo

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
ineffective assistance of counsel claims. Mohammed v. Gonzales, 400 F.3d 785,

791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Foronda’s motion to reopen

because it was untimely, see 8 C.F.R. § 1003.2(c)(2), Foronda failed to

demonstrate changed country conditions to qualify for the regulatory exception to

the time limit, see 8 C.F.R. § 1003.2(c)(3)(ii), and Foronda failed to establish that

the alleged ineffective assistance may have affected the outcome of his

proceedings, see Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir. 2003) (to

prevail on an ineffective assistance of counsel claim a petitioner must demonstrate

prejudice).

      The government’s motion to strike is denied.

      PETITION FOR REVIEW DENIED.




                                           2                                    08-70499